Exhibit 10.2

 

SUNRISE SENIOR LIVING, INC.

2008 OMNIBUS INCENTIVE PLAN, AS AMENDED

 

RESTRICTED STOCK UNIT AGREEMENT

 

Sunrise Senior Living, Inc., a Delaware corporation (the “Company”), hereby
grants restricted stock units relating to its shares of common stock, $0.01 par
value (the “Stock”), to the Grantee named below.  Additional terms and
conditions of the grant are set forth in this cover sheet and in the attached
agreement (collectively, the “Agreement”) and in the Company’s 2008 Omnibus
Incentive Plan, as amended (the “Plan”).

 

Grant Date:                       , 2012

 

Name of Grantee:

 

Grantee’s Social Security Number:           -        -

 

Number of Restricted Stock Units Covered by Grant:

 

Purchase Price per Share of Stock:  $0.01

 

By checking the “Read and Acknowledge Award Documents” box on the Morgan Stanley
Smith Barney website, you agree to all of the terms and conditions described in
this Agreement, your employment agreement with the Company and in the Plan, a
copy of which is also attached.  You acknowledge that you have carefully
reviewed the Plan, and agree that the Plan will control in the event any
provision of this Agreement is inconsistent with the Plan.  Certain capitalized
terms used in this Agreement are defined in your employment agreement with the
Company, and have the meaning set forth in such agreement.

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

SUNRISE SENIOR LIVING, INC.

2008 OMNIBUS INCENTIVE PLAN, AS AMENDED

 

RESTRICTED STOCK UNIT AGREEMENT

 

Restricted Stock Unit Nontransferability

 

This grant is an award of restricted stock units in the number of units set
forth on the cover sheet, at the purchase price set forth on the cover sheet,
and subject to the vesting conditions described below (“Restricted Stock
Units”). The purchase price is deemed paid by your service as an employee of the
Company. Your Restricted Stock Units may not be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of, whether by operation of law or
otherwise.

 

 

 

Vesting

 

Your Restricted Stock Units vest as to one-third (1/3) of the total number of
shares of Stock covered by this grant, as shown on the cover sheet, on each of
the next three one-year anniversaries of the Grant Date, provided you then
continue in Service. The resulting aggregate number of vested shares of Stock
will be rounded to the nearest whole number, and you cannot vest in more than
the number of shares covered by this grant.

 

Service for purposes of this Agreement shall be limited to Service as an
employee of the Company or an Affiliate.

 

 

 

Delivery of Shares

 

A book entry for the shares of Stock represented by your Restricted Stock Units
will be made in your name upon vesting. If Company determines not to satisfy
your tax withholding obligation by withholding shares and if the shares relating
to the vested Restricted Stock Units would otherwise be delivered during a
period in which you the shares relating to the vested Restricted Stock Units
would otherwise be delivered during a period in which you are (i) subject to a
lock-up agreement restricting your ability to sell shares of Stock in the open
market or (ii) restricted from selling shares of Stock in the open market
because you are not then eligible to sell under the Company’s insider trading or
similar plan as then in effect (whether because a trading window is not open or
you are otherwise restricted from trading) and the Company determines not to
satisfy tax withholding requirements by withholding shares that are otherwise
issuable to you in connection with your vested Restricted Stock Units, delivery
of the shares related to the vested Restricted Stock Units may be delayed until
no earlier than the first date on which you are no longer prohibited from
selling shares of Stock due to a lock-up agreement or insider trading plan
restriction; provided, however, that the delivery of the shares related to
vested Restricted Stock Units will be made by December 31 of the taxable year in
which the Restricted Stock Units vest or such other time as is required to
comply with the requirements of Section 409A of the Internal Revenue Code.

 

 

 

Termination of Service

 

Notwithstanding the vesting schedule set forth above, vesting of your Restricted
Stock Units shall accelerate as set forth in your

 

2

--------------------------------------------------------------------------------


 

 

 

employment agreement with the Company upon the termination of Service under
certain conditions.

 

 

 

Forfeiture of Unvested Stock Units

 

 

Except as otherwise set forth in you employment agreement with the Company, in
the event that your Service terminates for any reason, you will forfeit to the
Company all of the Restricted Stock Units that have not yet vested.

 

 

 

Issuance

 

The issuance of Stock under this grant shall be evidenced in such a manner as
the Company, in its discretion, will deem appropriate, including, without
limitation, book entry registration or issuance of one or more Stock
certificates.

 

 

 

Change in Control

 

Notwithstanding the vesting schedule set forth above, upon the consummation of a
Change in Control, this award will become 100% vested if it is not assumed, or
equivalent awards are not substituted for the award, by the Company or its
successor.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends or the delivery of Stock acquired under this grant.
In the event that the Company determines that any federal, state, or local tax
or withholding payment is required relating to the payment of dividends or the
vesting of shares arising from this grant, the Company shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you. Subject to the prior approval of the Compensation Committee, which may
be withheld by the Compensation Committee, in its sole discretion, you may elect
to satisfy this withholding obligation, in whole or in part, by causing the
Company to withhold shares of Stock otherwise issuable to you or by delivering
to the Company shares of Stock already owned by you. The shares of Stock so
delivered or withheld must have an aggregate Fair Market Value equal to the
withholding obligation and may not be subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements.

 

 

 

Retention Rights

 

This Agreement does not give you the right to be retained by the Company (or any
parent, Subsidiaries or affiliates) in any capacity. The Company (and any
Affiliates) reserves the right to terminate your Service at any time and for any
reason.

 

 

 

Shareholder Rights

 

You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been delivered to you. In the event of a cash dividend by the
Company on its outstanding Stock, you will be entitled to receive a cash payment
equal to the per-share dividend paid on the Stock for each Restricted Stock
Unit. The Company may in its sole discretion require that dividends be
reinvested in additional stock units, subject to the same vesting conditions and
delivered at the same

 

3

--------------------------------------------------------------------------------


 

 

 

time as the Restricted Stock Units.

 

Any distributions you receive as a result of any stock split, stock dividend,
combination of shares or other similar transaction shall be deemed to be part of
the Restricted Stock Units and subject to the same conditions and restrictions
applicable thereto.

 

 

 

Repurchase Rights

 

The Company has the right to reacquire any or all of the shares of Stock
acquired pursuant to this Restricted Stock Unit grant for two years after such
shares of Stock are delivered to you, at a price equal to the par value of such
shares, (i) if you violate any agreement covering (a) non-competition with the
Company or an Affiliate or (b) non-disclosure of confidential information of the
Company or an Affiliate, (ii) if you are terminated for Cause or (iii) if,
subsequent to termination of your Service with the Company or an Affiliate, the
Board determines that you committed acts or omissions which would have been the
basis for a termination of your Service for Cause had such acts or omissions
been discovered prior to termination of your Service. A notice of repurchase
shall specify the date of closing of such repurchase, which shall be no later
than 30 days from the date the Company exercises such right. In the event any
such repurchase right is exercised, you shall be obligated to sell such stock to
the Company. If the shares of Stock have been sold prior to the Board’s
determination, you shall be required to pay to the Company an amount equal to
the gross amount realized on such sale by you. This repurchase right is not
considered a “repurchase” right for purposes of Section 18.3 of the Plan or this
Agreement.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this grant may be adjusted (and rounded
down to the nearest whole number) pursuant to the Plan. Your Restricted Stock
Units shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity in
accordance with the terms of the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement, the cover page and the Plan constitute the entire understanding
between you and the Company regarding this grant of Restricted Stock Units. Any
prior agreements, commitments or negotiations concerning this grant are
superseded.

 

4

--------------------------------------------------------------------------------


 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data to transferees who shall include the Company and other
persons who are designated by the Company to administer the Plan.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the General Counsel at (703) 273-7500 to request paper
copies of these documents.

 

 

 

Electronic Signature

 

All references to signatures and delivery of documents in this Agreement can be
satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

 

By checking the “Read and Acknowledge Award Documents” box on the Morgan Stanley
Smith Barney website, you agree to all of the terms and conditions described
above and in the Plan.

 

5

--------------------------------------------------------------------------------